Citation Nr: 1317140	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for amputation of the toes of the left foot due to treatment at a VA facility in 2007.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral below-the-knee amputations due to treatment at a VA facility in 2007.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, and died in June 2011.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for below-the-knee amputation of the left leg.  This rating action denied service connection for amputation of the toes of the left foot and for a right below-the-knee amputation.  With respect to the claim relating to amputation of the five toes of the left foot, it was noted that there was no evidence it was related to carelessness, negligence, lack of proper skill, error in judgment or VA treatment in any manner.  The Board also points out the statement of the case issued to the Veteran in March 2009, and the supplemental statement of the case issued to the appellant in December 2012, characterized the issues as set out on the preceding page.  The Veteran, and now the appellant, have argued solely on the basis of 38 U.S.C.A. § 1151.  

In October 2011, the appellant submitted a statement in which she indicated she wished to continue the Veteran's appeal regarding his claim for compensation benefits for the loss of both legs under 38 U.S.C.A. § 1151.  The record reflects the RO has determined the appellant was a proper claimant for purposes of eligibility for substitution upon the death of a claimant.  

A statement of the case addressing claims for service connection for the cause of the Veteran's death, and for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right hip disability for accrued benefits purposes, was issued in December 2012.  Since a substantive appeal has not been received, this decision is limited to the issues listed on the cover page.


FINDINGS OF FACT

1.  The Veteran was treated for an ulcer on his left foot by the VA in January and February 2007.

2.  He underwent a trans-metatarsal amputation of the toes of his left foot in May 2007, a left below-the-knee amputation in August 2007 and a right below-the-knee amputation in November 2007.  These surgeries were done at a private hospital.

3.  There is no competent and probative medical evidence establishing that VA treatment resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for amputation of the toes of the left foot due to treatment at a VA medical center in 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).

2.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral below-the-knee amputations due to treatment at a VA medical center in 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In November 2007 and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for amputation of the toes of the left foot, a left below-the-knee amputation, and a right below-the-knee amputation.  In light of the appellant's arguments, it is clear she had actual knowledge of the requirements for compensation benefits pursuant to 38 U.S.C.A. § 1151.

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, opinions from VA physicians, and the testimony of the appellant at two hearings, including one before the undersigned.

The claims folder was reviewed by VA physicians, and they provided opinions regarding his treatment at a VA facility and any the amputations of the toes of the left foot and bilateral below-the-knee amputations.  The opinions were rendered by medical professionals following a review of the pertinent medical records.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions of record are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant as an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

The appellant asserts compensation benefits under 38 U.S.C.A. § 1151 are warranted due to the treatment the Veteran received at a VA hospital in 2007.  

VA outpatient treatment records disclose the Veteran was seen in the podiatry clinic in January 2007 for diabetic foot care.  A small ulcer was noted to the distal medial aspect of the left great toe with a fibrotic base.  The Veteran indicated it had been present for approximately five weeks.  The assessment was arteriosclerotic peripheral vascular disease.  The nails were debrided and the ulcer was dressed with a Betadine soaked gauze, stretch gauze and tape.  He was to return to the clinic in one week.  When seen one week later, it was noted there was a grade 1 ulcer.  It was noted to be healing and nonseptic.  The ulcer was dressed with Betadine/bandaid.  The Veteran was to return to the clinic in two weeks.  The Veteran returned for follow-up later in February 2007.  He stated he was not keeping any dressing or bandaid over the left great toe and wondered why the ankle was swollen and painful, especially at the lateral/posterior ankle.  The grade 1 ulcer was again noted.  It was observed the Veteran was noncompliant with treatment.  He was instructed that the ulcer was twice its size from the previous visit.  He declined treatment and stated he would just keep a clean sock over it.  He was to return to the clinic in two weeks.
 
Information in the claims folder reflects that two appointments in the VA podiatry clinic scheduled for March 2007 were cancelled.  

The Veteran was hospitalized in a private facility from May to June 2007.  The discharge summary notes a callus had been removed at a VA clinic about three to four months earlier.  When it was removed, it caused a cut and there was ulcer formation.  He was seen weekly for approximately one month at the VA foot clinic and was doing well.  It was stated his next follow-up appointment was cancelled and the Veteran did not act on this.  He had not been seen for three months, and noted his foot was becoming sore, swollen and red, approximately one week prior to admission.  The Veteran related he went to the walk-in portion of the clinic (apparently the VA clinic) and was not seen because the doctors were on vacation.  While he was given an appointment for the following week, he came to the private hospital's emergency department due to worsening symptoms.  An examination revealed the left great toe had eschar and there was a newer ulceration at the fold.  A Doppler ultrasound of the left lower extremity showed no evidence of deep venous thrombosis.  Follow-up Dopplers a few days later demonstrated good flow to the great toe.  A left foot transmetatarsal amputation was performed.  On discharge, it was noted the Veteran had type 2 diabetes which was quite uncontrolled prior to the hospitalization, and gangrene of the great toe.  

VA outpatient treatment records disclose the Veteran was seen in June 2007 for evaluation of the operation site.  The Veteran's spouse reported he still had much drainage from the medial aspect of the incision site.  An examination demonstrated the operation site had ascending erythema from the medial and lateral ends of the incision.  The assessments included status post trans-metatarsal amputation on the left and vascular insufficiency.  It was reported in July 2007 that the Veteran had significant wound healing complications, and had never healed following the surgery in May 2007.  Later that month, it was noted the Veteran's amputation had been mismanaged.  The examiner noted that the sutures, which were still in place, should have been removed two weeks earlier when it was clear the wound would not heal primarily.  

The Veteran was hospitalized by the VA from July to August 2007.  It was related a callus was removed during routine diabetic foot care about six months earlier.  He received a cut at that time on the left foot, it did not heal and became gangrenous.  A left below-the-knee amputation was scheduled but suspended.  The Veteran decided to undergo debridement and to continue conservative management with maggot therapy.  

The Veteran was again hospitalized by the VA in August 2007.  It was noted he had a non-healing trans-metatarsal amputation that progressed to a gangrenous diabetic foot.  He had a history of popliteal stenosis with distal revascularization.  A left below-the-knee amputation was performed.  

The Veteran was seen at a VA clinic for a new right foot ulcer in October 2007.  A right below-the-knee amputation was performed in November 2007.

The Veteran's claims folder was reviewed by a VA physician in February 2008.  It was concluded there was no evidence that the amputations after February 20, 2007 were related in any way to VA carelessness, negligence, lack of proper skill, error in judgment or VA treatment in any manner.  It appears the loss of both legs was substantially or totally due to the Veteran's noncompliance with the treatment recommendations of the podiatry clinic and to the direct progression of his multi-system disease, aggravated by diabetes, severe peripheral vascular disease and noncompliance with the treatment of his conditions.  It was opined that the amputations were directly caused by the natural progression of the Veteran's severe diabetes, severe peripheral vascular disease, heart failure and noncompliance with podiatric treatment.  

The Veteran's claims folder was again reviewed by a VA physician in November 2012 for an opinion as to whether the Veteran had additional disability due to treatment of his left foot ulcer at a VA facility.  The physician summarized the pertinent medical findings, to include the VA outpatient treatment notes of January to October 2007, private medical records in May and June 2007, and the Veteran's death certificate.  It was concluded there was no additional disability due to negligence, malpractice, carelessness, lack of skill or similar incidence of fault.  No failure to timely diagnose or properly treat was present.  The physician added the Veteran did not incur additional disability as a result of the treatment that was rendered by the VA starting in January 2007.  

The physician observed that according to the first available podiatry note (January 2007), the ulcer had been present for about five weeks before the Veteran sought treatment for it.  She noted that he was instructed in 1998 on diabetic foot care and waiting for five weeks to be seen would not be congruent with prudent self-care for a diabetic.  The note of February 20, 2007 indicates the Veteran had not been compliant with protective bandaging and that he declined further treatment.  She pointed out that while there were cancellations, the Veteran could have been seen any time in the emergency department.  She also pointed out the Veteran had numerous risk factors for poor wound healing.  She stated diabetic foot infections are notoriously difficult to control and are a well known and frequent complication of diabetes, and that this is particularly true when coupled with peripheral vascular disease.  The physician noted there were numerous notes attesting to the Veteran's poor diabetic control.  She added that edema from the Veteran's congestive heart failure was another exacerbating factor, as it caused skin breakdown.  Finally, she concluded the right leg amputation was not caused by the left leg amputations.  She maintained it is erroneous to think the infection or the gangrene was "transferred" from one leg to the other.  The underlying cause was the poor circulation due to poorly controlled diabetes and peripheral vascular disease.  Finally, she noted a VA outpatient treatment report showing the trans-metatarsal amputation was mismanaged, presumably by a non-VA facility.  

The Board acknowledges the assertions of the appellant that additional disability resulted from the treatment the Veteran received at the VA.  The underlying argument is that when a VA medical provider removed a callus, there was bleeding and ulcer formation.  In addition, several appointments intended to treat the problem were cancelled and that this ultimately resulted in the trans-metatarsal amputations of the toes of the left foot and then to bilateral below-the-knee amputations.  These assertions are inconsistent with the clinical record.  

The record establishes that when the Veteran was first seen in January 2007 for diabetic foot care, an ulcer had already been present for about five weeks.  The treatment consisted of debridement of the nails, and a Betadine gauze was applied to the ulcer.  He was seen for several follow-up visits and, at the second such clinic visit, the Veteran acknowledged he was not using any dressing on the left great toe, and the examiner specifically commented he was not complying with treatment instructions.  It was also indicated the Veteran refused treatment.  

The Board concedes two appointments to the podiatry clinic were cancelled, apparently by VA, in March 2007.  The Veteran next sought treatment at a private facility in May 2007.  At that time, he reported he had not been seen for three months.  It was during this hospitalization that the trans-metatarsal amputation of all toes of the left foot was performed.  

Two VA physicians have reviewed the claims folder and provided opinions concerning the treatment the Veteran received from the VA.  The opinion in February 2008 determined that the amputations were directly caused by the natural progression of the Veteran's severe diabetes, severe peripheral vascular disease, heart failure and noncompliance with treatment.  The examiner added that there was no evidence the amputations were due to VA carelessness, negligence, lack of proper skill, error in judgment or VA treatment.  

The VA physician in November 2012 reached the same conclusion.  She acknowledged that some VA appointments had been cancelled, but noted that prior to the cancellations in March 2007, the Veteran had declined further treatment.  

The Board acknowledges the assertions of the appellant that VA care resulted in additional disability, namely, the amputations of all toes of his left foot, and bilateral below the-knee amputations.  The fact remains she has not provided any support for her allegations.  The only medical opinions of record have concluded that no additional disability resulted due to negligence, carelessness, lack of skill or other incidence of fault on the part of the VA.  Such opinions are of greater probative value than the unsupported arguments of the appellant.

The preponderance of the competent and probative medical evidence demonstrates that the Veteran did not have increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings of the VA physicians are of greater probative value than the statements of the appellant claim of additional disability.  Accordingly, entitlement to the benefits sought is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for amputation of the toes of the left foot due to treatment at a VA facility in 2007 is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral below-the-knee amputations due to treatment at a VA facility in 2007 is denied.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


